ORDER
Ernest Magana worked as a carmanmechanic for Grand Trunk Western Railroad, Inc., for more than 32 years before his position was ehminated in November 1996. Magana brought this pro se suit against the railroad in 1999, alleging that it improperly computed severance benefits due him. The district court granted the railroad’s motion to dismiss, and Magana appeals.
We cannot review this appeal, however, because neither Magana’s opening brief nor his reply brief meets the requirements of Federal Rule of Appellate Procedure 28(a). He does not explain why the district court erred in granting the railroad’s motion to dismiss, and indeed fails to reference the district court’s judgment anywhere in his briefs. The briefs set forth no coherent legal argument and cite no cases. Even though Magana is proceeding pro se, his briefs must contain a legal argument and some supporting authority. See Fed. R.App. P. 28(a)(9), Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir.1998) (per curiam); United States ex rel. Verdone v. Circuit Court for Taylor County, 73 F.3d 669, 673 (7th Cir.1995) (per curiam).
Accordingly, we DISMISS Magana’s appeal.